DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered. 
This Office action is in response to the amendment filed January 28, 2021 and the RCE filed March 1, 2021, which amends claim 1. Claims 1, 5, 7, and 9-12 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed January 28, 2021, caused the withdrawal of the rejection of claims 1, 5, 9, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US 2011/0279020) as set forth in the Office action mailed December 4, 2020.
Applicant’s amendment of the claims, filed January 28, 2021, caused the withdrawal of the rejection of claims 1, 7, 9, and 10 under 35 U.S.C. 102(a)(1) as being 
Applicant’s amendment of the claims, filed January 28, 2021, caused the withdrawal of the rejection of claims 1, 7, 9, and 11 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2013/0140549) in view of Yamamoto et al. (US 2011/0062862) as set forth in the Office action mailed December 4, 2020.
Applicant’s amendment of the claims, filed January 28, 2021, caused the withdrawal of the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2013/0140549) in view of Yamamoto et al. (US 2011/0062862) and Kai et al. (US 2012/0007070) as set forth in the Office action mailed December 4, 2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7, and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2014/015931), where Parham et al. (US 2015/0215589) (hereafter “Parham”) are used as the English equivalent.
Regarding claims 1, 5, 7, 9, and 11, Parham teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0107] and [0117], Table 1). Parham teaches that the light emitting layer comprising a host material and a phosphorescent dopant (10%) (paragraph [0117], Table 1). Parham teaches that the host material can be 
    PNG
    media_image1.png
    207
    269
    media_image1.png
    Greyscale
, which is a TADF material, and that this host material can be further mixed with a second host material, where the ratio of the two host materials is 1:1 (paragraphs [0066], [0106], and [0117], Table 1). Parham teaches 
Parham does no specifically teach a device comprising 
    PNG
    media_image1.png
    207
    269
    media_image1.png
    Greyscale
 as a host with a co-host, such as CBP or a triazine compound as a second host material.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify a device of Parham where the host material is 
    PNG
    media_image1.png
    207
    269
    media_image1.png
    Greyscale
 and a second host material is CBP or a triazine compound. The motivation to add the second host material would have been to improve the lifetime of the device.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2014/015931), where Parham et al. (US 2015/0215589) (hereafter “Parham”) are used as the English equivalent as applied to claims 1, 5, 7, 9, and 11 above, and further in view of Vestweber et al. (US 2004/058911), where Vestweber et al. (US 2006/0063027) (hereafter “Vestweber”) is used as the English equivalent.
Regarding claim 10, Parham teaches that the thickness of the layers can be varied and are in accordance with Vestweber (paragraph [0107]).
Parham does not teach where the light emitting layer is 50-150 nm thick.
Vestweber teaches that the thickness of the light emitting is between 15-70 nm and preferably between 20-50 nm (paragraph [0084]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed make the light emitting layer 50-70 nm thick. Parham teaches that the thickness can be varied depending on device structure and the layer is made in accordance to the teachings of Vestweber. Vestweber teaches that the light emitting layer can be between 15-70 nm. Given the overlap with the applicant’s claimed range it would have been obvious to make the light emitting layer between 50-70 nm.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2014/015931), where Parham et al. (US 2015/0215589) (hereafter “Parham”) are used as the English equivalent as applied to claims 1, 5, 7, 9, and 11 above, and further in view of Kai et al. (US 2012/0007070) (hereafter “Kai”).
Regarding claim 12, Parham teaches that the light emitting layer is made using vapor deposition (paragraph [0109]).
Parham does not teach where a masked is used to make the layer of the light emitting device.
Kai teaches that one can use a make an electroluminescent device in the form of a pattern by using a mask (which would mean an open mask) (paragraph [0079]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Parham, so the electroluminescent device was made using a mask (open mask) during vapor deposition. The motivation would have been to make the electroluminescent device in a desired pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oikawa et al. (US 2016/0056393) teaches an electroluminescent device where the light emitting layer comprises a host material CBP, a TADF material, and a phosphorescent dopant (paragraph [0328]-[0337]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796